Citation Nr: 1403982	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for hearing loss rated 0 percent, effective December 10, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's Virtual VA file contains a September 2013 VA audiological examination report which was not considered by the RO in the May 2012 statement of the case (SOC).  By letter of December 2, 2013, the Board sought clarification from the Veteran as to whether he was waiving RO initial review the newly associated evidence.  In  his January 2014 response he expressly indicated that he wanted the case to be returned to the RO for initial review of the additional evidence.   

As he is entitled to such due process,  the case is REMANDED for the following:

The RO should review the entire record (paper and electronic), to specifically include the September 2013 VA audiological examination report, undertake any further development deemed necessary, and readjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

